Citation Nr: 0509698	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  04-38 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder, 
residuals of cold injury to bilateral upper and lower 
extremities, bilateral hearing loss, and tinnitus.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to July 
1945, including combat service during World War II.  He was a 
prisoner of war (POW) held by the German government from 
March 1944 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted an earlier effective 
date for entitlement to service connection, effective August 
31, 2001.  

The Board notes that at the time of the initial grant of 
service connection, in June 2002, the RO granted an effective 
date of November 20, 2001, which was the date of the 
veteran's formal claim.  Subsequently, the RO found that an 
informal claim was received on August 31, 2001, but had been 
misfiled.  The RO therefore issued the August 2002 rating 
decision, granting the earlier effective date.  The veteran 
filed a notice of disagreement, dated in November 2002, which 
the RO did not receive until July 2004.  A statement of the 
case was issued in October 2004, and the veteran perfected 
his appeal.

In March 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

FINDINGS OF FACT

1.  The RO received an informal claim for service connection 
benefits on behalf of the veteran on August 31, 2001.

2.  The veteran filed a formal claim for service connection 
benefits that the RO received on November 20, 2001.

3.  There was no communication by the veteran or a duly 
appointed representative prior to August 31, 2001 indicating 
an intent to apply for service connection benefits.

CONCLUSION OF LAW

There is no legal entitlement to an effective date any 
earlier than August 31, 2001, for the grant of service 
connection for post-traumatic stress disorder, residuals of 
cold injury to bilateral upper and lower extremities, 
bilateral hearing loss, and tinnitus.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for disabilities stemming from the 
veteran's POW experience.  In this context, the Board notes 
that a substantially complete application was received in 
November 2001.  In December 2001, prior to its adjudication 
of this claim, the AOJ provided notice to the claimant 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the December 2001 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

The Board notes also that when the RO received the veteran's 
notice of disagreement, the RO issued a statement of the 
case, notifying the veteran of the laws regarding 
establishing effective dates.

Regarding the duty to assist, the Board notes that VA and 
private treatment records have been secured, and the veteran 
was examined in conjunction with his original claim.  The 
Board finds that VA has done everything reasonably possible 
to assist the veteran with respect to his claim for benefits.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Earlier Effective Date 

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a) (West 2002).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

In this case, the veteran contends that he suffered from his 
service-connected disabilities prior to August 2001, and that 
he was eligible for these benefits from the day that the bill 
regarding POW compensation was passed.

Although the veteran may indeed have suffered from his 
service-connected disabilities prior to August 2001, the 
effective date for service connection based on an original 
claim is not based on the date the condition began and cannot 
be any earlier than date of receipt of claim.  See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").  The veteran did not submit a 
claim for VA benefits at any time before the informal claim 
received on August 21, 2001, which was more than one year 
after his separation from active service.  In light of this 
fact, the Board concludes that an effective date earlier than 
August 21, 2001, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder, 
residuals of cold injury to upper and lower bilateral 
extremities, bilateral hearing loss, and tinnitus is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


